Citation Nr: 0217728	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange 
exposure.

2.  Entitlement to Dependents' Education Assistance 
pursuant to Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954 and from November 1954 to August 1975.  The 
veteran died in August 2000; the appellant is his widow.  

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating action in 
which the RO denied the claims on appeal.  The appellant 
was sent notice of that decision later that same month.  A 
notice of disagreement was received in November 2001 and a 
statement of the case was issued in March 2002.  A 
substantive appeal was received from the appellant in 
March 2002.  


FINDINGS OF FACT

1.  All relevant notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.

2.  At the time of the veteran's death in August 2000, 
service connection was in effect for benign growth 
genitourinary area, and duodenal ulcer, both evaluated as 
noncompensable.

3.  The veteran's death certificate lists the immediate 
cause of death as cardiac arrest due to, or as a 
consequence of, hematuria and renal cell carcinoma.  The 
significant other conditions noted were end stage renal 
disease and hypertension.  

4.  While the veteran may be presumed to have been exposed 
to Agent Orange during his Vietnam service, renal cell 
carcinoma is not among the diseases for which the 
Secretary of VA has determined that a positive association 
with Agent Orange exposure exists.  

5.  Renal cell carcinoma was not first manifested in 
service; no malignant tumor was manifested within one year 
following the veteran's discharge from active duty; and 
none of the disabilities listed on the veteran's death 
certificate is otherwise shown to have been related to 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or 
contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2002).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, are not met.   38 
U.S.C.A. §§  3500, 3501 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.807 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2002)).

Considering the record in light of above, the Board finds 
that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, as all 
notification and development action needed to render a 
fair decision on each claim has been accomplished.

In the March 2002 statement of the case, and various other 
correspondence, the RO has notified the appellant and her 
representative of the law and regulations governing 
entitlement to the benefit she seeks, the evidence that 
would substantiate her claim, and the evidence which has 
been considered in connection with her appeal.  Thus, the 
Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support 
her claim, and provided ample opportunity to submit 
information and evidence.  In light of the above, and in 
view of the fact that there is no indication that there is 
any existing, potentially relevant evidence to obtain, the 
Board also finds that the statutory and regulatory 
requirement that the VA notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA is not at 
issue in this case.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  VA's duty to 
notify has been met.

The Board also finds that all necessary development has 
been accomplished.  There is no outstanding request for a 
hearing.  Further, the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
the evidence necessary to substantiate her claim, to 
include obtaining private medical records from facilities 
identified by the appellant.  In fact, it appears that all 
existing evidence pertinent to the claim has been 
associated with the claims file.  The Board notes that 
neither the appellant nor her representative has 
identified, and there is otherwise no indication that 
there exists, any pertinent evidence that is necessary for 
a fair adjudication of either claim on appeal that has not 
been obtained.  

Under these circumstances, the Board finds that 
adjudication of the claims on appeal, at this juncture, 
without accomplishing any additional development and/or 
notification action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

I.  Background

The veteran died in August 2000.  The death certificate 
listed the immediate cause of death as cardiac arrest due 
to, or as a consequence of hematuria and renal cell 
carcinoma.  The significant other conditions noted were 
end stage renal disease and hypertension.  At the time of 
the veteran's death, service connection was in effect for 
benign growth genitourinary area, and duodenal ulcer, both 
evaluated as noncompensable.

The veteran's service medical records do not establish a 
diagnosis or treatment for renal cell carcinoma.  Service 
medical records indicate treatment for bladder cancer in 
1970.  

Post- service private medical records indicate the veteran 
underwent radical perineal prostatectomy as treatment for 
prostate cancer in November 1994.  He underwent right 
radical nephrectomy in November 1998 for renal cell 
carcinoma.  In October 1999 he was treated for a right 
flank subcutaneous mass.  The impression was probable 
recurrence of renal cell carcinoma versus prostate 
carcinoma versus another type of primary.  Excision was 
performed and pathology reports indicated metastatic 
carcinoma consistent with renal cell primary.

He was hospitalized in August 2000 with a diagnosis of 
metastatic renal cell carcinoma with metastasis to the 
lung adrenal glands, end stage renal disease on 
hemodialysis, and hypertension.  He died on August [redacted], 
2000.  The immediate cause of death was felt to be cardiac 
arrest.  The hospital death summary noted cause of death 
to be pulseless electrical activity due to suspected 
pulmonary embolism due to renal cell carcinoma, widely 
metastasized.  Associated conditions were noted to be 
hypertension, end-stage renal disease, hemoptysis, and 
epistaxis.


II.  Analysis

A.  Service Connection for the Cause of Death

To establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred or aggravated in service either caused or 
contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2002).

Regarding the appellant's contention that the veteran's 
death is due to in-service Agent Orange exposure, the 
Board notes that if a veteran was exposed to a herbicide 
agent (to include Agent Orange) during active military, 
naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see 
also 61 Fed. Reg. 57586-57589 (1996).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, 
which, among other things, provides a presumption of 
exposure to herbicides for all veterans who served in 
Vietnam during the Vietnam Era (reversing the holding in 
McCartt v. West, 12 Vet. App. 164 (1999) which required 
that the veteran have a presumptive disease before 
exposure was presumed).  As the new provision is 
liberalizing, it is applicable to the issue on appeal.  
Karnas, 1 Vet. App. at 312-13.

While, under the legal authority cited to above, the 
veteran is presumed to have been exposed to Agent Orange 
during his Vietnam service, renal cell carcinoma is not 
among the diseases enumerated under 38 C.F.R. § 3.309(e).  
Hence, presumptive service connection due to Agent Orange 
exposure is not available to the appellant. 

Notwithstanding the presumptive provisions noted above, 
the Board notes that connection for claimed residuals of 
exposure to Agent Orange also may be established by 
showing that a disorder resulting in disability or death 
is, in fact, causally linked to such exposure.  See Brock 
v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  
In this case, however, there is simply no medical evidence 
whatsoever to suggest that the renal cell carcinoma 
resulting in the veteran's death is in any way related to 
Agent Orange exposure in-service.  Although the veteran 
was diagnosed, after service, with prostate cancer (a 
condition for which presumptive service connection due to 
Agent Orange is available), is provided, there is no 
indication that there was a relationship between his 
prostate cancer and his subsequently fatal renal cell 
carcinoma.  In fact, private medical records show that 
possibility was considered and ruled out after excision 
and pathological examination in October 1999.

Finally, the Board finds that the record presents no other 
basis for a grant of service connection for the conditions 
resulting in the veteran's death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp 
2002).  Service connection may be presumed for malignant 
tumors manifested to a compensable degree within 1 year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for disability that is proximately due 
to or the result of a service-connected disease or injury, 
to include aggravation of a nonservice-connected 
disability by a service-connected disability.  See 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In this case, however, there is no medical 
indication that renal cell carcinoma was present in 
service, that a malignant tumor was manifested within the 
first post-service year; or that any of the conditions 
listed on the veteran's death certificate was otherwise 
related to service or to a service-connected disability.  
As such, there simply is no competent evidence of a nexus 
between the veteran's service and his cause of death. 

The Board does not doubt the sincerity of the appellant's 
belief that the veteran's death was a result of service-
specifically, Agent Orange exposure therein.  However, as 
a layperson without the appropriate medical training or 
expertise, she simply is not competent to render a 
probative opinion on a medical matter, such as whether a 
relationship between any disease causing the veteran's 
death and his military service actually exists.  See 38 
C.F.R. § 3.159(a)(1) (defining competent medical 
evidence); Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  A claim must be supported 
by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Here, however, the appellant has neither 
presented, nor alluded to the existence of, any competent 
medical evidence to support her assertions.    

Under the circumstances, the Board finds that the claim 
for service connection for the cause of the veteran's 
death, to include as due to Agent Orange exposure, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 
(1991). 

B.  Entitlement to Chapter 35 Dependents' Educational 
Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died 
as a result of a service-connected disability; or (if a 
serviceperson) (5) is on active duty as a member of the 
Armed Forces and now is, and, for a period of more than 90 
days, has been listed by the Secretary concerned as 
missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by 
a foreign Government or power.  38 U.S.C.A. §§ 3500, 3501 
(West 1991); 38 C.F.R. 3.807 (2002).

As noted above, the veteran died, after his discharge from 
service, of a nonservice-connected disease.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  At the time of the veteran's death in September 
2000, his combined disability rating was noncompensable.  
Therefore, he was not in receipt of a total and permanent 
disability evaluation due to service-connected disability 
at the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 
35 Dependents' Educational Assistance, and her claim, 
therefore, must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the 
lack of entitlement under the law).


ORDER

Service connection for the cause of the veteran's death, 
to include as due to Agent Orange exposure, is denied.

The claim for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

